IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Zachary Spada,                                 :
                      Appellant                :
                                               :
              v.                               :
                                               :
Pennsylvania Department                        :    No. 454 C.D. 2021
of Corrections                                 :    Submitted: September 17, 2021


BEFORE:       HONORABLE MARY HANNAH LEAVITT, Judge1
              HONORABLE ANNE E. COVEY, Judge
              HONORABLE CHRISTINE FIZZANO CANNON, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE FIZZANO CANNON                             FILED: January 20, 2022


              Zachary Spada (Spada) appeals from the March 12, 2021, order of the
Court of Common Pleas of Clearfield County (trial court). The trial court dismissed
Spada’s complaint against the Department of Corrections (Department), which was
based on the Department’s refusal to allow him to participate in a paralegal
correspondence course. Upon review, we affirm.
                         I. Factual & Procedural Background
              The facts as described by Spada in his complaint2 are not in dispute. In
December 2020, Spada, an inmate at the State Correctional Institution at Houtzdale

       1
         This matter was assigned to the panel before January 3, 2022, when President Judge
Emerita Leavitt became a senior judge on the Court.
       2
          Spada styled his pleading as a Petition for Writ of Mandamus, which lies only to compel
official performance of a ministerial act or mandatory duty. Brown v. Levy, 73 A.3d 514, 516 n.2
(SCI-Houtzdale), applied to the principal of the prison’s education department for
permission to take a correspondence course in paralegal studies (at his own expense)
through the Blackstone Career Institute. Complaint ¶ 15; Original Record (O.R.) #2.
Spada’s application was denied because his record included three disciplinary
misconduct entries within the six months before his application. Id. ¶ 16; O.R. #2.
He filed a grievance asserting that he should be permitted to take the course and
receive the course materials, which he averred were not contraband, through the
mail. Id. ¶¶ 16-17; O.R. #2. His grievance was ultimately denied because the
application requires consideration by the principal of the inmate’s disciplinary
record and if there are misconduct events within six months of the application, as in
Spada’s case, the application may be denied. Dep’t’s Final Appeal Decision,
2/17/21; O.R. #2 (Ex. B).3
              On March 1, 2021, Spada timely filed a petition in the trial court for
leave to proceed in forma pauperis and a complaint alleging that the Department’s
refusal to allow him to participate in the correspondence course or to receive its
materials through prison mail violated his First Amendment rights and was not
reasonable because the policy did not serve a legitimate penological interest.
Complaint ¶¶ 21-36 (referencing U.S. Const. amend. I); O.R. #2.



(Pa. 2013). Where the underlying action by the official entails the exercise of discretion, a
mandamus action is not appropriate. Chadwick v. Dauphin Cnty. Off. of the Coroner, 905 A.2d
600, 603-05 (Pa. Cmwlth. 2006). The trial court therefore treated Spada’s filing as a complaint
based on the Department’s discretionary denial of his application to take a post-secondary
correspondence course. See Pa.R.Civ.P. 126 (court may disregard procedural error or defect that
does not affect substantial rights of parties).
       3
         The Department’s Final Appeal Decision denying Spada’s grievance completed his
obligation to exhaust his administrative remedies before filing an action in the trial court. See
Paluch v. Palakovich, 84 A.3d 1109, 1113-14 (Pa. Cmwlth. 2014).

                                               2
               The trial court rejected Spada’s arguments, stating that access to post-
secondary education is not a fundamental or constitutional right under either the
Pennsylvania or United States Constitutions. Trial Ct. Order, 3/12/21, at 3 (citing
Lisa H. v. State Bd. of Educ., 447 A.2d 669, 672-73 (Pa. Cmwlth. 1982), aff’d per
curiam, 467 A.2d 1127 (Pa. 1983)); O.R. #1. As such, the Department’s policy of
limiting inmates’ access to post-secondary educational courses to those with clean
disciplinary records did not require further analysis under Turner v. Safley, 482 U.S.
78, 89-91 (1987), which sets forth the test for whether a prison policy or regulation
that impinges on an inmate’s constitutional rights is nevertheless reasonable. Trial
Ct. Order at 3; O.R. #1.
               The trial court also rejected as unripe Spada’s allegation that the
Department refused to allow him to receive the course materials through prison mail,
because Spada had not asserted that the materials (apart from the course) were
actually requested or sent and then rejected by the Department. Trial Ct. Order at 2-
3; O.R. #1. The trial court added that even if the issue was ripe for adjudication and
entailed a cognizable constitutional violation, inmates’ rights with regard to
incoming mail are not unlimited and the Department’s policy of restricting inmate
mail from unapproved senders serves a legitimate penological interest in security
sufficient to satisfy the Turner analysis. Id. The trial court therefore dismissed
Spada’s complaint pursuant to Pennsylvania Rule of Civil Procedure 240(j)(1),
which allows dismissal of a complaint prior to trial if the allegations have no merit
as a matter of law.4 Id. at 1 (citing Pa.R.Civ.P. 240(j)(1)).

       4
           “If, simultaneous with the commencement of an action or proceeding or the taking of an
appeal, a party has filed a petition for leave to proceed in forma pauperis, the court prior to acting
upon the petition may dismiss the action, proceeding or appeal if the allegation of poverty is untrue
or if it is satisfied that the action, proceeding or appeal is frivolous.” Pa.R.Civ.P. 240(j)(1). An

                                                  3
               Spada appealed the trial court’s order in a timely fashion to the Superior
Court, which noted Spada’s stated intention in his Notice of Appeal to appeal to this
Court and transferred it to this Court.
                                    II. Spada’s Argument
               Spada alleges that the Department refused to allow him to receive the
paralegal course materials through inmate mail and therefore violated his First
Amendment rights. Spada’s Br. at 8-9. He cites Procunier v. Martinez, 416 U.S.
396 (1974), and Thornburgh v. Abbott, 490 U.S. 401 (1989), in support of his claims
that prisoners have a First Amendment right and a due process liberty interest in
receiving mail from outside prison walls. Id. Spada argues that because the
Department’s actions impinged on his constitutional rights, that the trial court should
have engaged in a full application of the Turner reasonableness test, which Spada
maintains would have resulted in a finding in his favor.5 Id.
                                         III. Discussion
                    A. Permission to Take Correspondence Course
               We apply a two-step approach when assessing an inmate’s
constitutional challenge to a Department policy or action. Bussinger v. Pa. Dep’t of
Corr., 29 A.3d 79, 83 (Pa. Cmwlth. 2011), aff’d, 65 A.3d 289 (Pa. 2013) (citing
Brown v. Pa. Dep’t of Corr., 932 A.2d 316, 318 (Pa. Cmwlth. 2007)). First, we
determine whether the challenged policy infringes upon any of the inmate’s
constitutional rights. Id. If so, the second step is to determine whether the policy is


action is “frivolous” for the purposes of Rule 240(j) if it “lacks an arguable basis either in law or
in fact” and therefore does not set forth a valid cause of action. Bailey v. Wakefield, 933 A.2d
1081, 1083-84 (Pa. Cmwlth. 2007).
       5
         In an August 11, 2021, letter to this Court, the Department advised that it would not be
participating in Spada’s appeal because the trial court dismissed Spada’s complaint prior to its
service on the Department.
                                                 4
reasonably related to legitimate penological interests. Id. (citing Brittain v. Beard,
974 A.2d 479 (Pa. 2009) & Turner, 482 U.S. at 78).6
               In general, access to education is not guaranteed under the United States
Constitution and is not, therefore, considered to be a fundamental right or liberty.
Lisa H., 447 A.2d at 672 (citing San Antonio Indep. Sch. Dist. v. Rodriguez, 411
U.S. 1 (1973)). However, the Pennsylvania Constitution imposes a duty on the
legislature to “provide for the maintenance and support of a thorough and efficient
system of public education to serve the needs of the Commonwealth.” Pa. Const.
art. III, § 14. As such, through Sections 1301 and 1326-1330 of the Public School
Code of 1949, Act of March 10, 1949, P.L. 30, as amended, 24 P.S. § 1-101 – 27-
2702, the General Assembly has established a statutory right to participate in public
education along with compulsory attendance requirements. See 24 P.S. §§ 13-1301
& 13-1326-1330. However, our Supreme Court has stated clearly that “[n]either the
United States Constitution nor the Pennsylvania Constitution provides an individual
right to post-secondary education.” Curtis v. Kline, 666 A.2d 265, 268 (Pa. 1995).
               Here, the trial court concluded that since Pennsylvania does not
consider post-secondary education to be a protected constitutional right, restricting
access to such courses when inmates sustain disciplinary marks within six months
prior to requesting such access did not give rise to the need for a judicial
constitutional analysis. We agree.
               Spada sought to enroll in a paralegal certificate course offered through
the Blackstone Career Institute, whose website states that in order to be eligible for
       6
          If the second step is reached, we consider: (1) whether there is a “valid, rational
connection” between the prison policy and the legitimate governmental interest asserted to justify
it; (2) whether alternative means are open to inmates to exercise the asserted right; (3) what impact
an accommodation of the asserted constitutional right will have on guards, inmates, and prison
resources; and (4) whether there are “ready alternatives” to the policy that would accommodate
prisoners’ rights at de minimis cost to penological interests. Bussinger, 29 A.3d at 84.
                                                 5
admission to any of its programs, a prospective student must submit either proof of
high school graduation or a GED certificate. See Blackstone Career Institute
Admission                 Policies,              https://blackstone.edu/about-us/academic-
information/admissions/ (last visited January 19, 2022). Thus, the class Spada
sought to take is clearly of a post-secondary nature and Spada has neither a
constitutional right nor a statutory entitlement to access that level of educational
offerings. The Department was therefore within its discretion to treat Spada’s
application as a request for a privilege that was subject to denial based on his
disciplinary record.7 See Brown v. Pa. Dep’t of Corr., 913 A.2d 301, 302 (Pa.
Cmwlth. 2006) (inmate’s yard privileges revoked due to misconduct for failure to
obey corrections officer’s order to remove obstructions from inmate’s cell door
windows); see also Bronson v. Cent. Off. Rev. Comm., 721 A.2d 357, 358 (Pa. 1998)
(“[I]nternal prison operations are more properly left to the legislative and executive
branches” and “prison officials must be allowed to exercise their judgment in the
execution of policies necessary to preserve order and maintain security free from
judicial interference.”). The trial court did not err in rejecting Spada’s complaint in
this regard.
                         B. Receipt of Course Materials by Mail
               The doctrine of ripeness “is a judicially-created principle which
mandates the presence of an actual controversy.” Bayada Nurses, Inc. v. Dep’t of
Lab. & Indus., 8 A.3d 866, 874 (Pa. 2010). Judicial resources should be conserved
and expended for problems that are “real and present or imminent, not squandered
       7
          Section 4(B)(4)(d) of Department Policy 801 (“Inmate Discipline”) states that a Class I
Misconduct finding may result in “loss of privileges for up to 180 days.”
https://www.cor.pa.gov/About%20Us/Documents/DOC%20Policies/801%20Inmate%20Discipli
ne.pdf (last visited January 19, 2022). The list of privileges subject to sanction for misconduct is
not exclusive, but can include access to “television, radio, tablets, other electronic equipment
(excluding typewriters), telephone, commissary, yard and blockout, and/or visitation.” Id.
                                                 6
on problems that are abstract or hypothetical or remote.” Nieves v. Pa. Bd. of Prob.
& Parole, 983 A.2d 236, 241 (Pa. Cmwlth. 2009). “In the context of administrative
law, the basic rationale of ripeness is to prevent the courts, through the avoidance of
premature adjudication, from entangling themselves in abstract disagreements over
administrative policies, and to protect state agencies from judicial interference until
an administrative decision has been formalized and its efforts felt in a concrete way
by the challenging parties.” Bayada Nurses, 8 A.3d at 874. A matter is ripe for
judicial review where the issues are adequately developed and a party will suffer
hardship by a delay of review. Id.
             Here, Spada alleges that the Department refused to allow him to receive
the paralegal course materials from the Blackstone Career Institute and therefore
unreasonably violated his First Amendment right to receive non-contraband
incoming mail. Spada’s Br. at 8-9. The trial court concluded that Spada “has not
actually alleged that the course materials were sent to [him] through the mail and
that the [Department] rejected those materials. Therefore, this issue is not yet ripe
for review.” Id. at 3.
             The Department’s initial and final decisions issued in response to
Spada’s grievance both summarized and denied his allegations as based on the prison
authorities’ denial of his application to take the paralegal correspondence course.
See Dep’t’s Initial Review Response, 1/13/21; O.R. #2 (Ex. A) & Dep’t’s Final
Appeal Decision, 2/17/21; O.R. #2 (Ex. B). The final decision also notes Spada’s
assertion that “there is nothing in [Department] policy DC-ADM 803 [“Inmate Mail
and   Incoming     Publications”] that     restricts   [him]   from receiving     such
correspondence.” Dep’t’s Final Appeal Decision, 2/17/21; O.R. #2 (Ex. B). Both
decisions denied Spada’s grievance on grounds that the misconduct marks on his


                                          7
disciplinary record disqualified him from access to post-secondary education
opportunities.
              The prison and Department authorities did not err or violate Spada’s
constitutional rights with regard to incoming mail. Spada’s request to receive the
paralegal course materials was part and parcel of his request to take the course, which
the Department had discretion to refuse based on Spada’s disciplinary record. Had
Spada been approved to take the paralegal correspondence course, which is geared
towards inmates, there is no indication that he would not also have been allowed to
receive the course materials as long as they were properly screened and processed
by the Department. Therefore, to the extent Spada now argues that he has a
constitutional right to receive the course materials independently of participation in
the course itself and that the Department refused his request, the trial court did not
err in finding that particular issue unripe for judicial consideration.
             C. Dismissal via Pa. Rule of Civil Procedure 240(j)(1).
              Rule 240(j)(1) states that “[i]f, simultaneous with the commencement
of an action or proceeding or the taking of an appeal, a party has filed a petition for
leave to proceed in forma pauperis, the court prior to acting upon the petition may
dismiss the action, proceeding or appeal if the allegation of poverty is untrue or if it
is satisfied that the action, proceeding or appeal is frivolous.” Pa.R.Civ.P. 240(j)(1).
An action is frivolous under this provision, if, on its face, it does not set forth a valid
cause of action. Bailey v. Wakefield, 933 A.2d 1081, 1083-84 (Pa. Cmwlth. 2007).
Appellate review of a trial court’s decision to dismiss an action pursuant to Rule
240(j)(1) is limited to determining whether the appellant’s constitutional rights have
been violated and whether the trial court abused its discretion or committed an error
of law. Jones v. Doe, 126 A.3d 406, 408 (Pa. Cmwlth. 2015).


                                            8
               Here, the trial court stated: “Because [Spada] has not asserted a
constitutional violation that is ripe for review, nor has he established a violation of
a protected constitutional right, this Court finds that [Spada’s] Complaint is
frivolous. In accordance with [Rule 240(j)(1)], [Spada’s] Complaint is dismissed
with prejudice.” Trial Ct. Order at 4; O.R. #1. As discussed above, Spada did not
establish a constitutional right to take the post-secondary paralegal correspondence
course; he also has not asserted that he requested the course materials independently
of taking the course and that request was denied by the Department. His allegation
that his constitutional right to receive incoming mail was violated is therefore unripe.
As such, the trial court did not err in dismissing his complaint pursuant to Rule
240(j)(1).
                                     IV. Conclusion
               In light of the foregoing, the trial court’s dismissal of Spada’s complaint
is affirmed.


                                          __________________________________
                                          CHRISTINE FIZZANO CANNON, Judge




                                             9
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA




Zachary Spada,                       :
                 Appellant           :
                                     :
           v.                        :
                                     :
Pennsylvania Department              :   No. 454 C.D. 2021
of Corrections                       :


                                ORDER


           AND NOW, this 20th day of January, 2022, the Order of the Court of
Common Pleas of Clearfield County is AFFIRMED.



                                   __________________________________
                                   CHRISTINE FIZZANO CANNON, Judge